Citation Nr: 1207000	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  09-04 075	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Roanoke, Virginia



THE ISSUE

Entitlement to service connection for hepatitis C.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel



INTRODUCTION

The Veteran had active military service from February 1968 to September 1969.  His awards and decorations include the Combat Action Ribbon.      

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

In his February 2009 Substantive Appeal (VA Form 9), the Veteran requested a hearing before the Board at the RO.  He later cancelled that request in a March 2011 statement. Therefore, the Board hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(e) (2011). 


FINDING OF FACT

On March 23, 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he was withdrawing this appeal. 


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  Withdrawal of an appeal will be deemed a withdrawal of the Notice of Disagreement and, if filed, the Substantive Appeal, as to all issues to which the withdrawal applies.  38 C.F.R. § 20.204(c).  In the present case, in March 2012, the Veteran withdrew his appeal, and hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
JESSICA J. WILLS
	Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


